Yebgee, J.:
The judgment in this case must be reversed. It does not appear by the record that the grand jury were sworn. It has been repeatedly held that this is a fatal defect.1 There is a recital in the indictment, that the grand jury “ were duly elected, empan-elled and sworn.” But the court in the case of Cody v. State, 3 How. R., 29, say: “ The recital of this fact in the bill of in*665dictment, cannot supply the omission of it in the record. The record may aid the indictment, but not e converso. For the authority of the jury to find the indictment must be contained in the record, and the bill becomes no part of the record until it is acted upon and returned into court in the manner prescribed by law.”
Let the judgment be reversed, and the cause remanded.

 Archbold Cr. Pr. & Pl., 535; Stokes v. State, 34 Miss., 621.